DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to “A system for detecting and recognizing significant file access patterns”, classified in G06F16/13 and G06N3/08.
II. Claims 8-20, drawn to “A system for correlating significant institutional patterns with an expected value result” and “A method of calculating the expected future value of a set of activities”, classified in G06N3/02 and/or G0620/00.
The inventions are independent or distinct, each from the other because:
Inventions (I) and (II) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because:
Claim 1-7 (Part of Invention I), considered at least part of the combination, and does not require the classification of events as is required in Invention II. 
Specifically, 
Claim 8 (Invention II) recites: 
“a classifier grouping events into time-oriented classes.” 
Claim 13 (Invention II) recites:
“(f) grouping the event into classes based upon their closeness in time and/or frequency.” 

The subcombination has separate utility:
Claim 1 (Invention I) has the utility as claimed of:
“detecting and recognizing significant file access patterns.” 
This utility is further recognized and even differentiated from Invention II in the specification, specifically Paragraphs [0006]-[0008] of the substitute specification on 4/24/2018 (herein, the “as-filed specification”).
The specification recites [0006] “In one embodiment, an estimate of business disruption risk is quantified into a dollar amount that is charged as part of an insurance policy or provided as part of a guarantee by a service provider associated with the risk of disruption”
[0007] In one embodiment, the configuration or pricing of a service, guarantee, or insurance policy is differentially modified based upon changes in protection processes that increase or decrease the chance of organization disruption.
[0008] In one embodiment, changes in business operations over time are automatically identified based upon observation of system dynamics and protection processes or guarantees are updated according to the model.
The subcombination (i.e. Invention II) has the utility of, as recited in Claim 8 and Claim 13
Claim 8 utility: correlating significant institutional patterns with an expected value result
Claim 13 utility: calculating the expected future value of a set of activities
As can be seen, a combination-subcombination restriction exists and thus is required. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search and/or examination burden for the distinct inventions as set forth above because at least the following reason(s) apply: 
The patentably indistinct inventions require a different field of search
Invention I would be most directed towards a search that includes collecting data from “a plurality of information systems under common business control” and correlating the data based on time using at least a neural network. 
Invention II would be most directed towards a search that includes the above, but further and distinct from the above, a “classifier grouping events into time-oriented classes.” Further still, Invention II would require a search that includes normalization of data (which would not be required in the search of Invention I). 

As can be seen, a search for Invention I would not necessarily include a search for Invention II and vice versa. Because two distinct searches would have to be completed, a search burden exists. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was received by the examiner on 04/22/2021 relating to a message left on 04/20/2021. The examiner and Attorney of record Christopher Bayliss (70,090) discussed an oral election to the above restriction requirement, but did not result in an election being made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.C.T./Examiner, Art Unit 2126                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116